DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on January 28, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to Claim 13.
The rejections under 35 U.S.C. 103 have been maintained from the previous office action and are hereby repeated below for the applicants’ convenience.

Election/Restrictions
Claims 11 and 20 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 1, 2021.

Claim Rejections - 35 USC § 103
Claims 1 through 7, 9, 10, 12 through 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,712,858 to Presby (hereinafter “Presby”) in view of U.S. Patent 6,370,297 to Hakimi et al (hereinafter “Hakimi”).
Claims 1 through 3, 9, 10, 13 and 19:  Presby discloses a method for forming a side-pumped optical fiber combiner [Figure 1, which is the only figure] comprising:
2 laser beam such that the laser beam impacts and ablates a cladding (e.g. 20) of a signal fiber (e.g. 16) to form an angled notch (e.g. 26) in the cladding, the signal fiber comprising a core (e.g. 18) and the cladding surrounding the core, and wherein the angled notch is longitudinally aligned with a longitudinal axis [e.g. along arrows 24] of the signal fiber;
inserting a cladding-free end (e.g. 32) of a side fiber (e.g. 12 or 14) into the angled notch, the side fiber comprising a core (e.g. 18) and a cladding (e.g. 20), the cladding-free end comprising the core of the side fiber and free from the cladding of the side fiber; and
fusing the cladding-free end to the signal fiber [with cement 34, col. 2, lines 2-46).
The end (32) of the side fiber is considered to be cladding-free because it is an end face that is not covered by any cladding (20).
Claims 5 and 15:  Presby further discloses that a maximum width (Wmax, below) the angled notch is greater than a maximum outer diameter (Dcore) of the core of the side fiber [Wmax  > Dcore].

    PNG
    media_image1.png
    488
    637
    media_image1.png
    Greyscale

Claim 12:  Presby shows that that the angled notch is two angled notches and the side fiber is two side fibers, where the angled notches are defined in an annular array about a longitudinal axis [axis into and out of page through center of 16].
Presby discloses substantially all of the limitations of the claimed manufacturing method except:  
1) that the side fiber is a pump fiber [as required in each of Claims 1 and 13]; and 
2) that the angled notch extends only into the cladding of the signal fiber and does not extend into the core of the signal fiber [as required in each of Claims 2 and 13].
Presby discloses that the optical fiber is used in applications of light signal transmission (col. 1, lines 9-11).  Hakimi discloses a method of manufacturing an optical fiber that includes a signal fiber (12, in Fig. 1A) and a side fiber (e.g. 16) having the very same application of light signal transmission (col. 1, lines 9-16).  Hakimi discloses that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side fiber of Presby by allowing it to interface with a pump source such that the side fiber would be a pump fiber, as taught by Hakimi, to provide the side fiber with a pump source and allow it to be pumped with multi-spatial mode light for the very same application of light signal transmission.
Hakimi further discloses a notch [Fig. 1A, in-between the upper 15 in the region of 20] where a pump fiber (16) is inserted.  The notch extends only into the cladding (15) of a signal fiber (12) and does not extend into a core (13) of the signal fiber, mainly because the diameter size of the signal fiber is large enough such that notch does not affect or extend into the core (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Presby by allowing the angled notch to extend only into the cladding and not into the core by perhaps sizing the signal fiber with a larger diameter size, as taught by Hakimi, to again, provide the very same application of light signal transmission.
Regarding Claim 4, 6, 7, 14, 16 and 17, the degrees of angle with which the angled notch extends into the cladding, the dimensions of the maximum width, or the dimensions of the maximum length, each would have been an obvious matter of design choice, since applicants’ have not disclosed that these specific claimed values for angle of degrees or dimensions of maximum width and length, solve any stated problems or .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Presby in view of Hakimi, as applied to Claims 1 and 13 above, and further in view of U.S. Publication 2008/0219621 to Aldeghi et al (hereinafter “Aldeghi”).
Presby, as modified by Hakimi, disclose the claimed manufacturing method as relied upon above in Claims 1 and 13.  The modified Presby method does not mention performing cladding removal of the pump fiber to form the cladding-free end.
To achieve a cladding-free end of a signal fiber, Aldeghi discloses that a signal fiber can be cut to a certain length to allow the signal fiber to be connected to other signal fibers at the cladding-free end (e.g. ¶ [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Presby by adding a step prior to the insertion of the pump fiber into the angled notch, cutting a length of pump fiber to have a cladding-free end, as taught by Aldeghi, to achieve a desired length of pump fiber that allows the cladding-free end to be connected to the signal fiber within the angled notch.

Response to Arguments
Applicants’ arguments [pages 4 and 5 of submission] have been fully considered, but have not been deemed to be found as persuasive.

The examiner disagrees.  First, applicants’ believe these limitations are not met because Presby does not teach a cladding-free end because each of the three fibers (12, 14, 16) have cladding (20) completely surrounding the core of each of these fibers.  This is true.  However, the end of the fiber (32) as illustrated by the darkened line below, does not have any cladding.  The cladding (20) of fiber (12) does not cover the end (32), thus, this is a “cladding-free end” that is “free from cladding”.  The same analysis can be said for fiber (14).

    PNG
    media_image2.png
    485
    383
    media_image2.png
    Greyscale

It is noted that Claims 1 and 13 each do not specify the degree to which the fiber must be cladding-free.  Meaning there is no recitation of any specific location on the fiber that is cladding-free or what specific portion of the fiber has no cladding.
Secondly, in response to applicant's argument that Hakimi does not teach a cladding-free end of the fiber, the test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it was Presby was relied upon to teach the fiber having a cladding-free end. Hakimi was relied upon for the teachings of a pump fiber and that a notch would only extend into the cladding and not the core, as expressed above.  
Regarding Claim 12, the applicants’ assert that the definition provided by Presby, e.g. “longitudinal axes of said first and second optical fibers intersect at a substantially acute angle”, would appear to mean that this would exclude Presby from meeting the limitations of Claim 12.  
The examiner again disagrees.  Any such definition by Presby does not prevent the figure of Presby from reading on Claim 12.  In this case, Figure 1 of Presby shows three fibers with two angle notches that define an annular array (of 2) about a longitudinal axis (into and out of the page) of one of the fibers.
In summary, Presby, as modified by Hakimi and Aldeghi, meet the limitations of all of the claims for the reasons expressed above.  It appears that further limitations are needed in Claims 1 and 13 to clarify how the pump fiber is “cladding-free”.  The examiner invites the applicants’ to discuss such an amendment in a telephone interview.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896